Exhibit 10.16

MAXIM INTEGRATED PRODUCTS, INC.

1996 STOCK INCENTIVE PLAN1

1. Purposes of the Plan. The purposes of this 1996 Stock Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants of the Company and its Subsidiaries and to promote the success of
the Company’s business.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of the Committees appointed to
administer the Plan.

(b) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.

(c) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code, the
rules of any applicable stock exchange or national market system, and the rules
of any foreign jurisdiction applicable to Awards granted to residents therein.

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock and Restricted Stock Units.

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan,
including an Option Agreement. The Award Agreement is subject to the terms and
conditions of the Plan.

(f) “Board” means the Board of Directors of the Company.

(g) “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:

(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders which a majority of the Continuing
Directors who are not Affiliates or Associates of the offeror do not recommend
such stockholders accept, or

 

 

1

Includes all amendments through May 15, 2008.

 

1



--------------------------------------------------------------------------------

(ii) a change in the composition of the Board over a period of thirty-six
(36) months or less such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are Continuing Directors.

(h) “Code” means the Internal Revenue Code of 1986, as amended.

(i) “Committee” means any committee appointed by the Board to administer the
Plan.

(j) “Common Stock” means the Common Stock of the Company.

(k) “Company” means Maxim Integrated Products, Inc., a Delaware corporation.

(l) “Consultant” means any person who is a consultant, advisor, independent
contractor, vendor, customer or other person having a past, current or
prospective business relationship with the Company or any Parent or Subsidiary.

(m) “Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least thirty-six (36) months or
(ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.

(n) “Continuous Status as an Employee, Director or Consultant” means that the
employment, director or consulting relationship with the Company, any Parent, or
Subsidiary, is not interrupted or terminated. Continuous Status as an Employee,
Director or Consultant shall not be considered interrupted in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, any Subsidiary, or
any successor.

(o) “Corporate Transaction” means any of the following stockholder-approved
transactions to which the Company is a party:

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated,

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with complete liquidation or dissolution of the
Company, or

(iii) any reverse merger in which the Company is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Company’s outstanding securities are transferred to a person
or persons different from those who held such securities immediately prior to
such merger.

 

2



--------------------------------------------------------------------------------

(p) “Covered Employee” means any person who is a “covered employee” under
Section 162(m)(3) of the Code.

(q) “Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as Performance-Based
Compensation.

(r) “Director” means a member of the Board.

(s) “Employee” means any person, including an Officer or Director, who is an
employee of the Company or any Parent or Subsidiary of the Company for purposes
of Section 422 of the Code. The payment of a director’s fee by the Company shall
not be sufficient to constitute “employment” by the Company.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) Where there exists a public market for the Common Stock, the Fair Market
Value of a share of Common Stock shall be (A) the closing sale price of the
Common Stock on the date of the determination (or, if no sales were reported on
such date, on the last trading date on which sales were reported) on the stock
exchange determined by the Administrator to be the primary market for the Common
Stock or the Nasdaq National Market, whichever is applicable or (B) if the
Common Stock is not traded on any such exchange or national market system, the
closing price of a Share on the Nasdaq Small Cap Market or over-the-counter
(Pink Over-The-Counter Markets Inc. Electronic Quotation Service), as
applicable, on the date of the determination (or, if no such price was reported
on that date, on the last date on which such price was reported), as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable; or

(ii) In the absence of an established market of the type described in (i),
above, for the Common Stock, the Fair Market Value thereof shall be determined
by the Administrator in good faith.

(v) “Fiscal Year” means the fiscal year of the Company.

(w) “Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.

(x) “Incentive Stock Option” means an Option that by its terms qualifies and is
otherwise intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

(y) “Non-Qualified Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

3



--------------------------------------------------------------------------------

(aa) “Option” means a stock option granted pursuant to the Plan.

(bb) “Option Agreement” means the written agreement evidencing the grant of an
Option executed by the Company and the Grantee, including any amendments
thereto.

(cc) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(dd) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.

(ee) “Performance Goals” has the meaning given to it in Section 11.

(ff) “Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.

(gg) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of Performance Goals, or the occurrence
of other events as determined by the Administrator.

(hh) “Plan” means this 1996 Stock Incentive Plan.

(ii) “Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.

(jj) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 8. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.

(kk) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.

(ll) “Section 16(b)” means Section 16(b) of the Exchange Act.

(mm) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.

(nn) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(oo) “Subsidiary Disposition” means the disposition by the Company of its equity
holdings in any Subsidiary effected by a merger or consolidation involving that
Subsidiary, the sale of all or substantially all of the assets of that
Subsidiary or the Company’s sale or distribution of substantially all of the
outstanding capital stock of such Subsidiary.

 

4



--------------------------------------------------------------------------------

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 13 below,
the maximum aggregate number of Shares which may be issued pursuant to this Plan
is 127,100,000 Shares plus the number of Shares or options returned to the
Company’s Incentive Stock Option Plan, 1987 Employee Stock Participation Plan,
and 1987 Supplemental Stock Option Plan as a result of termination of options or
repurchase of Shares issued under such plans, and (ii) such number of Shares
which have been reserved but not issued under the Dallas Semiconductor
Corporation 1987 Stock Option Plan (the “Dallas 1987 Plan”) as of the date of
stockholder approval of this Plan, and any Shares returned to the Dallas 1987
Plan as a result of termination of options or repurchase of Shares issued under
such plan, (iii) such number of Shares which have been reserved but not issued
under the Dallas Semiconductor Corporation 1993 Officer and Director Stock
Option Plan (the “Dallas 1993 Plan”) as of the date of stockholder approval of
this Plan, and any Shares returned to the Dallas 1993 Plan as a result of
termination of options or repurchase of Shares issued under such plan.

(b) Full Value Awards. Any Shares subject to Options will be counted against the
numerical limits of this Section 3 as one Share for every Share subject thereto.
Any Shares subject to Awards of Restricted Stock or Restricted Stock Units with
a per share or unit purchase price lower than one hundred percent (100%) of Fair
Market Value on the date of grant will be counted against the numerical limits
of this Section 3 as two Shares for every one Share subject thereto. To the
extent that a Share that was subject to an Award that counted as two Shares
against the Plan reserve pursuant to the preceding sentence is recycled back
into the Plan under the next paragraph of this Section 3, the Plan will be
credited with two Shares.

(c) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or, with respect to Restricted Stock and Restricted
Stock Units, is forfeited to or repurchased by the Company, the unpurchased
Shares (or for Awards other than Options, the forfeited or repurchased Shares)
which were subject thereto will become available for future grant or sale under
the Plan (unless the Plan has terminated). Shares that have actually been issued
under the Plan under any Award will not be returned to the Plan and will not
become available for future distribution under the Plan. To the extent an Award
under the Plan is paid out in cash rather than Shares, such cash payment will
not reduce the number of Shares available for issuance under the Plan.
Notwithstanding the foregoing and, subject to adjustment provided in Section 13,
the maximum number of Shares that may be issued upon the exercise of Incentive
Stock Options will equal the aggregate Share number stated in Section 3(a),
plus, to the extent allowable under Section 422 of the Code, any Shares that
become available for issuance under the Plan under this Section 3(b).

4. Administration of the Plan.

(a) Plan Administrator.

(i) Administration with Respect to Directors and Officers. With respect to
grants of Awards to Directors or Employees who are also Officers or Directors,
the Plan shall be administered by (A) the Board or (B) a Committee designated by
the Board, which Committee shall be constituted in such a manner as to satisfy
the Applicable Laws and to permit such grants and related transactions under the
Plan to be exempt from Section 16(b) of the Exchange Act in accordance with

 

5



--------------------------------------------------------------------------------

Rule 16b-3. Once appointed, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board.

(ii) Administration With Respect to Consultants and Other Employees. With
respect to grants of Awards to Employees or Consultants who are neither
Directors nor Officers, the Plan shall be administered by (A) the Board or (B) a
Committee designated by the Board, which Committee shall be constituted in such
a manner as to satisfy the Applicable Laws. Once appointed, such Committee shall
continue to serve in its designated capacity until otherwise directed by the
Board. Subject to Applicable Laws, the Board may authorize one or more Officers
to grant such Awards and may limit such authority by requiring that such Awards
must be reported to and ratified by the Board or a Committee within six
(6) months of the grant date, and if so ratified, shall be effective as of the
grant date.

(iii) Administration With Respect to Covered Employees. Notwithstanding the
foregoing, grants of Awards to any Covered Employee intended to qualify as
Performance-Based Compensation shall be made only by a Committee (or
subcommittee of a Committee) which is comprised solely of two or more Directors
eligible to serve on a committee making Awards qualifying as Performance-Based
Compensation. In the case of such Awards granted to Covered Employees,
references to the “Administrator” or to a “Committee” shall be deemed to be
references to such Committee or subcommittee.

(iv) Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.

(b) Powers of the Administrator. Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:

(i) to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;

(ii) to determine whether and to what extent Awards are granted hereunder;

(iii) to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;

(iv) to determine the Fair Market Value;

(v) to approve forms of Award Agreement for use under the Plan;

(vi) to determine the terms and conditions of any Award granted hereunder;

(vii) to modify or amend the terms of any outstanding Award granted under the
Plan in any lawful way, provided that any amendment that would adversely affect
the Grantee’s rights under an outstanding Award shall not be made without the
Grantee’s written consent; provided, however, that any provision of the Plan to
the contrary notwithstanding, the Administrator shall not have

 

6



--------------------------------------------------------------------------------

the authority to reprice any outstanding Option, it being understood that
“reprice” shall mean to amend any outstanding Option to reduce the exercise
price;

(viii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(ix) notwithstanding any provision of the Plan to the contrary, in order to
facilitate compliance with the tax, securities, foreign exchange, probate or
other applicable provisions of the laws in other countries in which the Company
or its Affiliates operate or have key employees or non-employee directors, the
Administrator, in its discretion, shall have the power and authority to
(A) determine which (if any) Employees, Directors, and/or Consultants rendering
services or employed outside the U.S. are eligible to participate in the Plan or
to receive any type of Award hereunder; (B) determine which non-U.S.-based
Affiliates or operations (e.g., branches, representative offices) participate in
the Plan or any type of Award hereunder; (C) modify the terms and conditions of
any Awards made to such Employees, Directors, and/or Consultants, or with
respect to such non-U.S.-based Affiliates or operations; and (D) establish
sub-plans, modify methods of exercise, modify payment restrictions on sale or
transfer of Shares and other terms and procedures to the extent deemed necessary
or desirable by the Administrator to comply with Applicable Laws of the non-U.S.
jurisdiction. The Committee shall not, however, have the power or authority to
amend the Plan with respect to the maximum aggregate number of Shares that may
be issued under the Plan as set forth in Section 3(a), increase the Award limits
as set forth in Sections 6, 7 and 8; or lengthen the term of an Option set forth
in Section 6(d); and

(x) to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be conclusive and binding on all
persons.

5. Eligibility. Non-Qualified Stock Options, Restricted Stock and Restricted
Stock Units may be granted to Employees, Directors and Consultants. Incentive
Stock Options may be granted only to Employees. An Employee, Director or
Consultant who has been granted an Award may, if otherwise eligible, be granted
additional Awards. Awards may be granted to such Employees, Directors and
Consultants who are residing in foreign jurisdictions as the Administrator may
determine from time to time.

6. Terms and Conditions of Options.

(a) Designation of Option. Each Option will be designated in the Award Agreement
as either an Incentive Stock Option or a Non-Qualified Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares subject to Options designated as Incentive Stock Options are
exercisable for the first time by a Grantee during any calendar year (under all
plans of the Company and any Parent or Subsidiary) exceeds $100,000, such excess
Options, to the extent of the Shares covered thereby in excess of the foregoing
limitation, will be treated as Non-Qualified Stock Options. For the purposes of
this Section 6(a), Incentive Stock Options will be taken into account in the
order in which they were granted, and the Fair Market Value of the Shares will
be determined as of the date the Option with respect to such Shares is granted.

 

7



--------------------------------------------------------------------------------

(b) Conditions of Option. Subject to the terms of the Plan, the Administrator
will determine the provisions, terms and conditions of each Option including,
but not limited to, the Option vesting schedule, form of payment upon exercise
of the Option and satisfaction of any performance criteria.

(c) Individual Option Limit. The maximum number of Shares with respect to which
Options may be granted to any individual in any Fiscal Year shall be 4,000,000.
The foregoing limitation shall be adjusted proportionately in connection with
any change in the Company’s capitalization pursuant to Section 13. To the extent
required by Section 162(m) of the Code or the regulations thereunder, in
applying the foregoing limitation with respect to an individual, if any Option
is canceled, the canceled Option shall continue to count against the maximum
number of Shares with respect to which Options may be granted to the individual.
For this purpose, the repricing of an Option shall be treated as the
cancellation of the existing Option and the grant of a new Option.

(d) Term of Option. The Administrator will determine the term of each Option in
its sole discretion, provided the term of an Option will not be more than ten
(10) years from the date of grant. Moreover, in the case of an Incentive Stock
Option granted to a Grantee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option will be five (5) years from
the date of grant thereof or such shorter term as may be provided in the Award
Agreement.

(e) Option Exercise Price, Consideration and Taxes.

(i) Exercise Price. The exercise price for an Option shall be as follows:

(A) In the case of an Incentive Stock Option:

(1) granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be not less than one hundred ten percent (110%) of the
Fair Market Value per Share on the date of grant.

(2) granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price will be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.

(B) In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.

(C) Notwithstanding the foregoing, the Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.

 

8



--------------------------------------------------------------------------------

(ii) Consideration. Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise of an Option including the method of
payment, shall be determined by the Administrator (and, in the case of an
Incentive Stock Option, shall be determined at the time of grant). In addition
to any other types of consideration the Administrator may determine, the
Administrator is authorized to accept as consideration for Shares issued under
the Plan the following:

(A) cash;

(B) check;

(C) surrender of Shares (including withholding of Shares otherwise deliverable
upon exercise of the Option) which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised (but only to the extent that such exercise of the
Option would not result in an accounting compensation charge with respect to the
Shares used to pay the exercise price unless otherwise determined by the
Administrator);

(D) delivery of a properly executed exercise notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price; or

(E) any combination of the foregoing methods of payment.

(f) Exercise of Option.

(i) Procedure for Exercise; Rights as a Stockholder.

(A) Any Option granted hereunder will be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement.

(B) An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company or its designated agent (e.g., the
exclusive, captive broker) in accordance with the terms of the Option, from the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company or its
designated agent, or the appropriate exercise/sale transaction has been executed
under Subsection 6(e)(ii)(D) above. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to Shares subject to an Option, notwithstanding the exercise of an
Option. The Company shall issue (or cause to be issued) such stock certificate
in uncertificated form promptly upon exercise of the Option. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the stock certificate in uncertificated form is issued, except as provided
in the Award Agreement or Section 13, below.

To the extent that reporting of United States taxable income with respect to an
Option exercise under Subsections 6(e)(ii)(A)-(C) above is based on the fair
market value of the underlying Shares on the date of exercise, the Company shall
use the Fair Market Value on the day the Option is deemed exercised in
accordance with this Section 6(f)(B), that is the closing sales price (see
Section 2(u)) on the

 

9



--------------------------------------------------------------------------------

day the written notice of exercise and full payment for the Shares (i.e.,
cashier’s check, money order, Shares (pursuant to Subsection 6(e)(ii)(C) above)
or readily available funds) are received by the Company or its designated agent.
In the case of an exercise under Subsection 6(e)(ii)(D) above, the United States
taxable income will be calculated using the actual sales price of the underlying
Shares subject to the Option.

(ii) Exercise of Option Following Termination of Employment, Director or
Consulting Relationship.

(A) An Option may not be exercised after the termination date of such Option set
forth in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Status as an Employee, Director or Consultant only to the
extent that the Grantee was entitled to exercise it at the date of such
termination (but in no event later than the expiration of the term of such
option as set forth in the Award Agreement). Options shall be exercisable for a
period of ninety (90) days following termination generally, and for a period of
five hundred forty-seven (547) days following termination due to death of the
Grantee or three hundred sixty-five (365) days following termination due to the
disability of the Grantee (or, in each case, such other period of time as is
determined by the Administrator, which such determination in the case of an
Incentive Stock Option shall be made at the time of grant of the Option). Unless
otherwise provided by the Administrator, if on the date of termination the
Grantee is not vested as to his or her entire Option, the Shares covered by the
unvested portion of the Option will revert to the Plan. If after termination the
Grantee does not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.

(B) All Options shall terminate to the extent not exercised on the last day of
the period specified in paragraph (A) above or the last day of the original term
of the Option, whichever occurs first.

(C) Any Option designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Status as an
Employee, Director or Consultant shall convert automatically to a Non-Qualified
Stock Option and thereafter shall be exercisable as such to the extent
exercisable by its terms for the period specified in the Award Agreement.

(iii) Exercise of Option Following Termination of Employment, Director or
Consulting Relationship. In the event of termination of a Grantee’s Continuous
Status as an Employee, Director or Consultant with the Company for any reason
other than disability or death (but not in the event of an Grantee’s change of
status from Employee to Consultant or from Consultant to Employee), such Grantee
may, but only within ninety (90) days after the date of such termination (but in
no event later than the expiration date of the term of such Option as set forth
in the Award Agreement), exercise his or her Option to the extent that the
Grantee was entitled to exercise it at the date of such termination or to such
other extent as may be determined by the Administrator. If the Grantee should
die within ninety (90) days after the date of such termination, the Grantee’s
estate or the person who acquired the right to exercise the Option by bequest or
inheritance may exercise the Option to the extent that the Grantee was entitled
to exercise it at the date of such termination within five hundred forty-seven
(547) days of the Grantee’s date of death, but in no event later than the
expiration date of the term of such

 

10



--------------------------------------------------------------------------------

Option as set forth in the Award Agreement. In the event of a Grantee’s change
of status from Employee to Consultant, an Employee’s Incentive Stock Option
shall convert automatically to a Non-Qualified Stock Option on the ninety-first
(91st) day following such change of status. Unless otherwise provided by the
Administrator, if on the date of termination the Grantee is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
will revert to the Plan. To the extent that Grantee is not entitled to exercise
the Option at the date of termination, or if Grantee does not exercise such
Option to the extent so entitled within the time specified herein, the Option
will terminate.

(iv) Disability of Grantee. In the event of termination of a Grantee’s
Continuous Status as an Employee, Director or Consultant as a result of his or
her disability, Grantee may, but only within three hundred sixty-five (365) days
from the date of such termination (and in no event later than the expiration
date of the term of such Option as set forth in the Award Agreement), exercise
the Option to the extent otherwise entitled to exercise it at the date of such
termination; provided, however, that if such disability is not a “disability” as
such term is defined in Section 22(e)(3) of the Code, in the case of an
Incentive Stock Option such Incentive Stock Option shall automatically convert
to a Non-Qualified Stock Option on the day three (3) months and one day
following such termination. Unless otherwise provided by the Administrator, if
on the date of termination the Grantee is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan. To the extent that Grantee is not entitled to exercise the Option at
the date of termination, or if Grantee does not exercise such Option to the
extent so entitled within the time specified herein, the Option will terminate.

(v) Death of Grantee. In the event of the death of a Grantee, the Option may be
exercised at any time within five hundred forty-seven (547) days following the
date of death (but in no event later than the expiration of the term of such
Option as set forth in the Option Agreement), by the Grantee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent that the Grantee was entitled to exercise the Option at
the date of death. If, at the time of death, the Grantee was not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall immediately revert to the Plan unless otherwise
determined by the Administrator. If, after death, the Grantee’s estate or a
person who acquired the right to exercise the Option by bequest or inheritance
does not exercise the Option within the time specified herein, the Option shall
terminate.

7. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Employees, Directors or Consultants in such amounts as the
Administrator, in its sole discretion, will determine.

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Notwithstanding the foregoing, during any
Fiscal Year no Grantee will receive more than an aggregate of 2,000,000 Shares
of Restricted Stock. Unless the Administrator determines otherwise, Shares of
Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.

 

11



--------------------------------------------------------------------------------

(c) Transferability. Except as provided in this Section 7, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned or otherwise alienated, or
hypothecated until the end of the applicable Period of Restriction.

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e) Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The restrictions will lapse at a rate determined by
the Administrator; provided, however, that Shares of Restricted Stock will not
vest more rapidly than one-third (1/3rd) of the total number Shares of
Restricted Stock subject to an Award each year from the date of grant (or, if
applicable, the date a Grantee begins providing services to the Company or any
of its Affiliates), unless the Administrator determines that the Award is to
vest upon the achievement of performance criteria, provided the period for
measuring such performance will cover at least twelve (12) months. After the
grant of Restricted Stock, the Administrator, in its sole discretion, may reduce
or waive any restrictions for such Restricted Stock.

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless
otherwise provided by the Administrator. If any such dividends or distributions
are paid in Shares, the Shares will be subject to the same restrictions on
transferability and forfeitability as the Shares of Restricted Stock with
respect to which they were paid.

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

8. Restricted Stock Units.

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 8(d), may be left to the discretion of the Administrator.
Notwithstanding the anything to the contrary in this subsection (a), during any
Fiscal Year, no Grantee will receive more than an aggregate of 2,000,000
Restricted Stock Units.

(b) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Grantee. The Administrator may set vesting criteria based upon the
achievement of Company-wide, business unit, or individual goals (including, but
not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.

 

12



--------------------------------------------------------------------------------

(c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Grantee will be entitled to receive a payout as specified in the
Award Agreement. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

(d) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) set forth in the Award Agreement.
The Administrator, in its sole discretion, may pay earned Restricted Stock Units
in cash, Shares, or a combination thereof. Shares represented by Restricted
Stock Units that are fully paid in cash again will be available for grant under
the Plan.

(e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

9. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence. A
Service Provider will not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary. For purposes of
Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the ninety-first (91st) day
of such leave any Incentive Stock Option held by the Grantee will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Non-Qualified Stock Option.

10. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Grantee, only by
the Grantee. If the Administrator makes an Award transferable, such Award will
contain such additional terms and conditions as the Administrator deems
appropriate.

11. Performance Goals. Awards of Restricted Stock and Restricted Stock Units may
be made subject to the attainment of performance goals relating to one or more
business criteria within the meaning of Section 162(m) of the Code and may
provide for a targeted level or levels of achievement (“Performance Goals”)
including cash flow; cash position; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; earnings per Share;
economic profit; economic value added; equity or stockholder’s equity; free cash
flow, free cash flow per Share, market share; net income; net profit; net sales;
operating earnings; operating income; profit before tax; ratio of debt to debt
plus equity; ratio of operating earnings to capital spending; return on net
assets; sales growth; Share price; or total return to stockholders. The
Performance Goals for a Grantee will be determined by the Administrator based on
the Company’s tactical and strategic business objectives, which may differ from
Grantee to Grantee and from Award to Award. Prior to the Determination Date, the
Administrator will determine whether to make any adjustments to the calculation
of any Performance Goal with respect to any Grantee for any significant or
extraordinary events affecting the Company and both before and after taking into
account equity based compensation charges. In all other respects, Performance
Goals will be calculated in accordance with the Company’s financial statements,
generally accepted accounting principles, or under a methodology established by
the Administrator prior to the issuance of an Award.

 

13



--------------------------------------------------------------------------------

12. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any Applicable Laws.

13. Adjustments. Subject to any required action by the stockholders of the
Company, the number of Shares covered by each outstanding Award, and the number
of Shares which have been authorized for issuance under the Plan but as to which
no Awards have yet been granted or which have been returned to the Plan, as well
as the price per share of Common Stock covered by each such outstanding Award,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other similar event resulting in an increase or decrease in the number of issued
shares of Common Stock. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason hereof shall be
made with respect to, the number or price of Shares subject to an Award.

14. Corporate Transactions/Changes in Control/Subsidiary Dispositions.

(a) The Administrator shall have the authority, exercisable either in advance of
any actual or anticipated Corporate Transaction, Change in Control or Subsidiary
Disposition or at the time of an actual Corporate Transaction, Change in Control
or Subsidiary Disposition and exercisable at the time of the grant of an Award
under the Plan or any time while an Award remains outstanding, to provide for
the full automatic vesting and exercisability of one or more outstanding
unvested Awards under the Plan and the release from restrictions on transfer and
repurchase or forfeiture rights of such Awards in connection with a Corporate
Transaction, Change in Control or Subsidiary Disposition, on such terms and
conditions as the Administrator may specify. The Administrator also shall have
the authority to condition any such Award vesting and exercisability or release
from such limitations upon the subsequent termination of the Continuous Status
as an Employee or Consultant of the Grantee within a specified period following
the effective date of the Change in Control or Subsidiary Disposition. The
Administrator may provide that any Awards so vested or released from such
limitations in connection with a Change in Control or Subsidiary Disposition,
shall remain fully exercisable until the expiration or sooner termination of the
Award. Effective upon the consummation of a Corporate Transaction, all
outstanding Awards under the Plan shall terminate unless assumed by the
successor company or its Parent.

(b) The portion of any Incentive Stock Option accelerated under this Section 14
in connection with a Corporate Transaction, Change in Control or Subsidiary
Disposition shall remain exercisable as an Incentive Stock Option under the Code
only to the extent the $100,000 dollar

 

14



--------------------------------------------------------------------------------

limitation of Section 422(d) of the Code is not exceeded. To the extent such
dollar limitation is exceeded, the accelerated excess portion of such Option
shall be exercisable as a Non-Qualified Stock Option.

15. Tax Withholding.

(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Grantee to remit to the Company,
an amount sufficient to satisfy federal, state, local, foreign or other taxes
(including the Grantee’s FICA obligation) required to be withheld with respect
to such Award (or exercise thereof). The Company will have no obligation to
permit exercise of an Award or to issue any Shares or cash pursuant to an Award,
unless and until either the exercise of the Award or the issuance of Shares or
cash pursuant thereto is accompanied by sufficient payment, as determined by the
Company in its absolute discretion, to meet those withholding obligations on
such exercise, issuance, lapse or disposition or other arrangements are made
that are satisfactory to the Company in its absolute discretion to provide
otherwise for such payment. The Company will have no liability to any Grantee or
transferee for exercising the foregoing right not to permit exercise or issue or
deliver Shares or cash.

(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Grantee to satisfy such tax withholding obligation, in whole or in part (without
limitation) by (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
amount required to be withheld, (iii) delivering to the Company already-owned
Shares having a Fair Market Value equal to the amount required to be withheld,
or (iv) selling a sufficient number of Shares otherwise deliverable to the
Grantee through such means as the Administrator may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount required
to be withheld. The amount of the withholding requirement will be deemed to
include any amount which the Administrator agrees may be withheld at the time
the election is made, not to exceed the amount determined by using the maximum
federal, state or local marginal income tax rates applicable to the Grantee with
respect to the Award on the date that the amount of tax to be withheld is to be
determined. The fair market value of the Shares to be withheld or delivered will
be determined as of the date that the taxes are required to be withheld.

16. Date of an Award. The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination to grant such Award,
or such other date as is determined by the Administrator. Notice of the grant
determination will be given to each Service Provider to whom an Award is so
granted within a reasonable time after the date of such grant.

17. Term of Plan. Subject to Section 20 of the Plan, the amendment and
restatement of the Plan shall become effective upon its adoption by the Board on
August 11, 2005. It shall thereafter continue in effect for a term of ten
(10) years, unless terminated earlier under Section 18 of the Plan.

18. Amendment, Suspension or Termination of the Plan.

(a) The Administrator may at any time amend, suspend or terminate the Plan. To
the extent required to comply with Applicable Laws, the Company shall obtain
stockholder approval of any Plan amendment in such manner and to such a degree
as required.

 

15



--------------------------------------------------------------------------------

(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.

(c) Any amendment, suspension or termination of the Plan shall not affect Awards
already granted, and such Awards shall remain in full force and effect as if the
Plan had not been amended, suspended or terminated, unless mutually agreed
otherwise between the Grantee and the Administrator, which agreement must be in
writing and signed by the Grantee and the Company.

19. Reservation of Shares.

(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

20. Stockholder Approval. The Plan, as amended and restated on August 11, 2005,
will be subject to approval by the stockholders of the Company within twelve
(12) months after such date. Such stockholder approval will be obtained in the
manner and to the degree required under Applicable Laws.

21. No Effect on Terms of Employment. The Plan shall not confer upon any Grantee
any right with respect to continuation of employment or consulting relationship
with the Company, nor shall it interfere in any way with his or her right or the
Company’s right to terminate his or her employment or consulting relationship at
any time, with or without cause.

 

16